Title: To George Washington from Brigadier General Peter Muhlenberg, 16 October 1778
From: Muhlenberg, Peter
To: Washington, George


          
            Sir
            West point Octobr 16th 1778.
          
          I have the Honor to transmit Your Excellency my Sentiments on the Questions proposd, relative to fixing upon a plan for the General disposition of the Army in Winter Quarters—I must confess it is with Diffidence I venture on the Subject, as I am too little acquainted with the Country on the East of Hudsons River, to determine with propriety, what place will best answer the purpose, of covering our important Posts, as well as supplying the Army with Provisions & Forage.
          The Enemy with their Main Force at present Occupy New York, Long & Staten island; and as they have the Command of the Water, They will have it in their Power to make incursions into any State they  
            
            
            
            think proper, but as it is impossible to Guard the whole Continent, We ought to keep particularly in View two Grand Objects, The Posts in the Highlands, & the French Fleet; to answer this purpose, and at the same time to cover as well as possible the Neighbouring States The Army ought to be in such a position, that the whole might be able to Join in three or four days if it should be found necessary—The Main Body of the Army might lie near Fishkill, a very secure Post, which the Enemy cannot come at, but by marching thro’ Mountains allmost inaccessible, when in the least opposd—Three or four Brigades Advancd three days March on the Boston Road, to be in readiness to act in conjunction with General Sullivan and the Militia, to Counteract any designs the Enemy might have upon the French Fleet, tho I hardly think it probable, the Enemy would undertake so dangerous an Operation in the Winter, especially when the Necessary preparations must apprise us of their design—Some Brigades in the Jersey who would serve as a Cover not only to the State but to the Highland Posts.
          A Strong Garrison at West point—The Spare Horses might be sent to the Jersey & Connecticut to be Wintred—In this Situation I presume We might be able to frustrate any designs the Enemy may have, upon either the Fleet or the Highland Posts, and at the same time be in the best Situation possible to provide for the Army—but as it will be impossible to provide Houses for all the Troops at the different Posts, and it would be unadvisable to Canton them about in the Country, no time should be lost in providing Materials for raising temporary Barracks to cover the Soldiery during the Winter, & to keep them as Compact as the Situation of Affairs will permit—Your Excellency will please to remember that last Winter, many inconveniences might have been prevented, and our Winter Quarters rendred more Comfortable, if we could have begun upon them before the Severity of the Winter came on. I have the Honor to be Your Excellencys Most Obedt hble Servt
          
            P: Muhlenberg
          
        